Citation Nr: 0424893	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  01-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  That decision denied entitlement to an 
increased rating for lumbosacral strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record indicates that, to date, the veteran 
has not been furnished a VA examination regarding the current 
level of disability associated with his back disorder.  The 
Board notes that several VA examinations have been scheduled 
for which the veteran has failed to report.  However, 
statements from the veteran indicate that he does not drive 
and has difficulty obtaining transportation to the VA medical 
center for examinations.  He has stated he relies on a VA 
van, which only operates twice a week.  The claim was 
remanded in June 2003 with instructions to schedule the 
veteran for a VA examination and to coordinate the 
examination date with the veteran and his representative in 
order to accommodate the veteran's transportation 
difficulties.  The veteran was scheduled for one VA 
examination, which he was unable to attend because the van he 
relies on for transportation was full and he was unable to 
find alternative transportation for that date.  He informed 
the RO, which rescheduled the examination for a Thursday.  
The veteran has stated that the van he relies on only travels 
from his area to the medical center on Mondays and 
Wednesdays.  Based on the information supplied by the 
veteran, the Board finds that, in fairness to his 
circumstances, particularly given the fact that he specified 
he only had transportation to the medical center on Mondays 
and Wednesdays and the examination was scheduled for a 
Thursday, another attempt should be made to afford the 
veteran a VA examination.

Accordingly, the claim is REMANDED for the following:


1.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with his service-connected 
lumbosacral strain.  The RO should 
coordinate the date, time and location of 
the examination with the veteran and his 
representative in order to ensure the 
veteran has transportation available to 
him.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review before the 
examination.  The examiner is 
specifically asked to address any pain, 
limitation of motion and loss of function 
that may be associated with his service 
connected low back disorder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




